Case 1:14-cV-06088-RA Document 29-2 Filed 12/05/18 Page 1 of 15

'or e@n liti ators.com

From: Bryan Glass <bglass@ghnylaw.com>

Sent: Friday, November 13, 2015 7:46 Pl\/l

To: michael_bacchus@nysd.uscourts.gov

Subject: Sett|ement memo on behalf of Peter Maliarakis for Tuesday 9 am conference 14 Civ.
6088(RA)(JF)

Attachments: Crime Watch daily.pdf.html; Maliarakis settlement conference memo for MJ
final-11.13.15.pdf; Per Session losses 11 13 15.xlsx; Lawyer Visits Excel.xlsx; BryantDwarka
HS Artic|es.docx

P|ease see attached settlement memo and related documents. Sorry for delay as l was in court late today.

Thank you, and feel free to contact me if anything else is needed before Tuesday.

Bryan D. Glass, Esq.
Partner

GLASS KRAKOWER LLP
100 Church Street, 8th Floor, Suite 800
New York, NY 10007

169 S. Main Street #321

New City, NY 10956

Tel: 212-537-6859

(This number receives text messages)
Fax: 845-510-2219

www.ghn\ law.com
b lass hn law.com

CONFIDENTIALITY NOTICE: This e-mail transmission, and any documents, files or previous e-mail messages attached
t@it, may contain confidential information that is legally privileged. If you are not the intended recipient, or a person
responsible for delivering it to the intended recipient, you are hereby notified that any disclosure, copying, distribution or
use of any of the information contained in or attached to this message is STRICTLY PROHIBITED. If you have received
this transmission in error, please immediately notify us by reply e-mail at bglass@gl_lnylaw.com or by telephone at (212)
537-6859, and destroy the original transmission and its attachments without reading them or saving them to disk. Thank

you.

Case 1:14-cV-06088-RA Document 29-2 Filed 12/05/18 Page 2 of 15

Glass Krakower LLP

100 Church Street, Sth Floor
New York, NY 10007

(212) 537-6859

Fax: (845) 510-2219

Bryan D. Glass, Esq., Partner
bg@glasskrakower.com

Attorneys for Plal`ntl`]j‘

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
X

 

PETER MALIARAKIS,
Plaintiff,
-against-
NEW YORK CITY DEPARTMENT OF 14 Civ_6088
EDUCATION,NAMITA DWARKA, (RA)(JF)

PRINCIPAL OF WILLIAM CULLEN
BRYANT HIGH SCHOOL, GUY
YACOVONE,ASSISTANT PRINCIPAL OF
WILLIAM CULLEN BRYANT HIGH
SCHOOL.

Defendants.

 

PLAINTIFF'S CONFIDENTIAL SETTLEMENT MEMORANDUM

CONFIDENTIAL MATERIAL FOR USE ONLY AT SETTLEMENT CONFERENCE

Case 1:14-cV-06088-RA Document 29-2 Filed 12/05/18 Page 3 of 15

Plaintiff submits this ex parte confidential settlement letter in preparation for the settlement
conference in this action scheduled for November 17, 2015, at 9:00 a.m. Plaintiff and his counsel
and possible co-counsel plan to appear at the conference With full settlement authority to resolve
the case.

Plaintiff brings this action pursuant to Defendants' violations of 42 U.S.C. Section 1983
and New York Civil Service Law Section 75-b (hereinafter "CLS & 75-b") as a result of
maltreatment and retaliatory actions taken against him for exercising his freedom of speech as a
citizen With regard to matters of public concern by being an informant and/or reporting of unethical
practices since reporting school administrators, including his Principal at William Cullen Bryant
High School, Namita Dwarka, for various allegations of fraud and misconduct at the school,
including illegal grade changing of student grades by the school principal This memorandum
Will focus On the factual and legal issues that Defendants must consider When assessing their
exposure in this case.

Plaintiff Was hired for employment at William Cullen Bryant High School With the New

York City Department of Education (“NYCDOE”) in 2003. From 2003 until June 2012, Plaintiff

had been a consistently Satisfactory physical education teacher with the NYCDOE, With
Satisfactory ratings every year.

On or about June 7, 2013, Plaintiff Was called into a meeting by the NYCDOE's Office of
Special Investigations (OSI) concerning the conduct of the school principal Namita Dwarka and a
grade change scandal involving Dwarka directly. At the start of the meeting, Plaintiff told the OSI
investigator that he feared retaliation by the school principal if he spoke With the investigator about

the principal's alleged misconduct. The investigator said "she can't do that. That's illegal."

Case 1:14-cV-06088-RA Document 29-2 Filed 12/05/18 Page 4 of 15

At the same meeting, based on OSI investigator's assurances, Plaintiff told the OSI
investigator that the school principal intimidated staff to change grades so that the schools
graduation rate would be infiated. Plaintiff also provided information of an illegal extra credit
packet that teachers were demanded to supply their students, and gave the OSI investigator names
of other teachers who would have information about the grade changing.

Almost immediately after exposing the fraudulent activities at the school, Plaintiff
suddenly began facing a hostile work environment at the school from principal Dwarka and school
administration Retaliation began the very next school day after OSI met with the Plaintiff, as early
as June 10, 2013. Specifically, the school's Assistant Principal of Organization, Guy Yacovone,
told Plaintiff he would receive his first even unsatisfactory rating for the year, and would reverse
it to a satisfactory if he left the school. Yacovone stated at the time, "it's not about your teaching.
Your one of those people that rubs the principal the wrong way. Anyways, why Would you want
to Work in a school where you are not wanted?"

On the same day, after his conversation with APO Yacovone, Plaintiff also received his
one and only Unsatisfactory observation for the year on June 10, 2013. Plaintiff also received two
petty and unwarranted disciplinary letters to file from the school administration on June 11 and
June 12, 2013.

After Plaintiff received the Unsatisfactory observation and two disciplinary letters,
Plaintiff contacted the OSI investigator via email to alert her about the retaliation from
administration after speaking with her. As a result, the OSI investigator initiated a whistleblowing
retaliation case on June 17, 2013 with the Special Commissioner of investigations ("SCI") based

on the retaliation plaintiff was facing at the school.

Case 1:14-cV-06088-RA Document 29-2 Filed 12/05/18 Page 5 of 15

On June 21 ,2013, Plaintiff received the first Unsatisfactory annual rating ("U rating) of his
career for the 2012-13 school year. This Unsatisfactory annual rating immediately disqualified him
from his ability to work summer school and coaching positions as of August 2013, as well as per
session boot camp, credit recovery, chaperoning, PM school, and class coverages. Plaintiff also
was dismissed as the Girls' Soccer coach due to the U-rating he had received in June, 2013.

Over the Summer of 2013, and the following 2013-14 school year, after Plaintiff did not
leave the school, Plaintiff continued to receive a barrage of disciplinary letter to file from school
administration, including on July 1, 2013, and on September 18, 2013, October 16 , 2013, and
October 22, 2013, and January 13, 2014. Plaintiff was being singled out for disciplinary actions
and held to a different standard than other teachers.

By letter from SCI Special Counsel Daniel Schlachet, dated November 15, 2013, Plaintiff
received SCI's final report, concluding that Plaintiff did not qualify for Whistleblower protection.
A recent FOIL request has shown that SCI has failed to substantiate all 207 of their whistleblower
complaints since 2006. In that report, SCI Special Counsel, Mr. Schlachet falsely reported that
Plaintiff had received a U annual rating during the 2011-12 school year (prior to making his report
in June 2013, Which is inaccurate and blatantly false), and that he had received "numerous
disciplinary letters" in 201 1-12, prior to June 2013 (also which is inaccurate and blatantly false).

On February 12, 2014, Plaintiff was also asked by Principal Dwarka to sign up for PIP plus
regarding his teaching performance, which was not appropriate Since he never received an
unsatisfactory rating for improper'instruction.

Throughout the 2013-14 school year, administration on several occasions attempted to
frame Plaintiff by trying to have students falsify statements against him in an attempt to pin a,

during school student walkout, and an after school student rally on him. Principal would also blame

Case 1:14-cV-06088-RA Document 29-2 Filed 12/05/18 Page 6 of 15

Plaintiff for any injuries that occurred to students in his physical education classes. Many students
that Plaintiff would talk interact with in the hallway would be called down for interrogation by
administration

Plaintiff also received a "Developing" rating overall under the NYCDOE's new Danielson
rating system for the 2013-14 school year, and also was placed on a log of assistance even though
there has been no prior issue with his teaching performance During the log of assistance, Plaintiff
met with the AP of Physical education, Dr. Ralph Montalvo, once a week. After each of the four
observations, Dr. Montalvo would praise Plaintiff on his teaching practices displayed during the
observation. When the post observation meeting was conducted by the Principal Dwarka, and Dr.
Montalvo, the tone Would change as Plaintiff could do nothing right. Since then Plaintiff has
brought up on Section 3020-a disciplinary charges based on incompetence

During the current 2014-15 school year, Plaintiff continued to endure a barrage of
retaliatory acts from administration from trying to frame him for a student rally and placing
administrators to stake out by his classroom. Plaintiff is being held to a different standard from all
other teachers by asking him to do things nobody else is being asked to do. Teachers have the
option to pick their workshop of choice for staff development and Plaintiff is denied this privilege
by being forcefully placed in one. Interim acting AP of Physical Education, Pelagia Papoutsis, has
falsified each and every one of his observations. Pelagia Papoutsis, has been removed from the
school on alleged misconduct charges involving an inappropriate relationship that was also
covered nationally in the press stating Principal Dwarka was aware and failed to report it. Plaintiff
currently has no yearly rating for the 2014-15 school year, due to the fact that he was given a rating
that was based on the wrong rating system. School UFT representative was told by Principal

Dwarka, at a meeting on October 13, 2014 , that the school would be a much better place if a select

Case 1:14-cV-06088-RA Document 29-2 Filed 12/05/18 Page 7 of 15

number of teachers were no longer at the school and Plaintiff‘s name was one of the names
mentioned by Principal Dwarka.

F rom June of 2013-November 2015, teachers that are associating with Plaintiff are
retaliated against instantly which as a result has created an atmosphere of fear by the principal,
which has led to social isolation towards plaintiff by colleagues and supervisors within the school.

In June 2015, Plaintiff was reassigned and charged with 12 counts of incompetency He is
being mistreated during reassignment by being reassigned to a student desk, metal chair, and in
the main office for the entire school day, where all staff, students, and parents could observe him,
which subjected him to public humiliation. Principal Dwarka stated that Plaintiff is not allowed
to walk the hallways and is only allowed on the first floor of a five floor building. Plaintiff is being
mistreated and held to a much different standard than other teachers, current reassigned teachers
and former reassigned teachers in an obvious bid by Principal Dwarka and administration to
physically and mentally break him down.

Principal Dwarka has been featured in approximately 30 media stories within a year and a
half, where she was being accused of various acts of misconduct including bullying of
whistleblowers, financial fraud, grade change fraud, testing fraud, lack of accommodations for
functionally disabled, and the covering up of an alleged inappropriate relationship with staff and
student amongst many other accusations ln matter of fact, Plaintiff was featured on national show,
Crime Watch Daily, which exposed Dwarka's mistreatment of Plaintiff along with her alleged
misconduct within the school. Copies of this media coverage is included herewith.

During recent federal deposition testimony as well as NYS Department of Labor testimony
given by Assistant Principals Guy Yacovone, APO and Dr. Montalvo, direct supervisor AP, they

stated Plaintiff was in fact a good teacher and didn't deserve the barrage of retaliatory acts he

Case 1:14-cV-06088-RA Document 29-2 Filed 12/05/18 Page 8 of 15

endured by Principal Dwarka. They also stated that it was also all retaliatory for being a

whistleblower.

EVALUATION AND DAMAGES

As such, as part of a settlement of a case, Plaintiff seeks relief and damages for:

- Extreme anxiety

-Depression

-Chronic headaches

-Trouble sleeping

-Having to take anti-anxiety medication during the 2013 school year due to anxiety caused
by Principal Dwarka.

-Extreme isolation by coworkers and supervisors

-Psychiatrist sessions

-Psychotherapy sessions

-Being held to completely different standards as colleagues

- Dain harassment

-Frame jobs/falsifying information in an attempt to fire Plaintiff

-Premeditation to get Plaintiff removed from the school

-10 unwarranted disciplinary letters to file following meeting With OSI investigator (one
being a counseling memo)

-Falsified SCI report

Case 1:14-cV-06088-RA Document 29-2 Filed 12/05/18 Page 9 of 15

-Principal denying plaintiff to his cadet rights which is required by law (received
insubordination disciplinary letter)

-Neglecting to address school equipment requests and various school related complaints

-Pressured to change grades

-Forcing administrators to write false observation reports

-Placed on log of assistance(201 3-14) and a Teacher improvement Plan (T.I.P, 2014-15)

-Giving Plaintiff two health classes by the utilization improper rotation

-Giving Plaintiff late schedule every year against his request, which is improper rotation

-Forcing Plaintiff to teach in unsanitary conditions

-Mistreating Plaintiff during reassignment physically and mentally

-Character assassination

-Mistreatment/humiliation by subjecting Plaintiff to a student desk, metal chair, and putting
him on public display on reassignment

Monetary losses attached:

Due to his substantial damage to his advancement possibilities going forward, and extreme

anxiety caused by the principal’s actions, Plaintiff seeks a six figure settlement at this time. See

attached damages breakdown included herewith.

Case 1:14-cV-06088-RA Document 29-2 Filed 12/05/18 Page 10 of 15

CONCLUSION

While acting under color of state Law, Defendants violated Plaintiff‘s First Amendment rights by
retaliating against him for exercising his freedom of speech as a citizen with regard to matters of public
concern by being an informant and/or reporting of unethical practices regarding improper grade changing,
in the form, inter alia, of school administration placing unwarranted unsatisfactory observations,
terminating his per session and coaching work opportunities and subjecting him to 3020-A dismissal
charges. As a proximate result of Defendants' retaliatory actions against Plaintiff, Plaintiff has suffered and
continues to suffer a loss of past and future income, monetary damages, humiliation, severe emotional

distress, mental and physical anguish and suffering, and damage to his professional reputation.

Dated: New York, NY
November 12, 2015

GLASS KRAKOWER LLP

Attorneys for Plaintiff Peter Maliarakis
100 Church Street, 8th Floor

New York, NY 10007

By:_/s/ _
BRYAN D. GLASS, Esq.

Case 1:14-cv-06088-RA Document 29-2 Filed 12/05/18 Page 11 of 15

Per SessionlOther Losses
l_T-a____

Summer Schoo|(U-rated teachers don’t meet cl $
[Glrls' so`o_oer(f~all')" l
Sth classl

|(.`:redit_recovery(after schoo|)
l Boof camp(over vecation/breaks)
Class Cov:reges n ~‘ _

Usher/Chaperon events

Summer School(Urated in last 3 years)
Pschiatrlst(copays)

Doclor vlsitslMedicatlon(copays)

'Gllts' soccer(fa||)

_,

lBoys' Basketba||(vvlnler)”

6th class

l
l_

m es $`es,en'e)lee en estevez <»n en en wise

Credit recovery(after schoo|)

Usher/Chaperon events

lBoys tennls(sprlng)

C|ass Coverages
vSummer School(U-rated teacher ln last 3 years $

ibirls' soccer(fal|) $
chs' Basketba||(wln!er) $
F|ushlng Wrest|ing(3020a charges made me re $
Class coverages $
Usher/Chaperon events $
ered;l:eco_very(afle-r school)* $
qE.`»_!h>clas~s m ~_ $
Summer Schoo|(SOZOa makes me unquau|it'led` $
Docter Copays/travel $
Psychiatrlst Copaysllrave| $
Psychotheraplst Copayslfravel $

psychotherapisr

TOTAL $

Shopplng Budget:

10,000.00
5,'000.00
10,000 00
2:500.00
2,006.00_
§22“5.00_]
1,556.00
>10',600.00“ l
~ eodoo
100.00 l
5,000 00
10_,5.60.05 l
16,000 o'o`
2_,500.0b l
2,500.od
apache
3,225.00
10,000 00
s,cuo.oo
10,000.00
5,000.00
3,225_00
2,500 00
2,500.00
10,000.00
10,000.00
500 00
800.00
soo 00

141 ,475.00

2012-2013 school yr
l2_013-2014 smr
2013-2014 soh;ol yr
|§)13-§014§cli<;yr v
2013-2014 school yr
2013-2014 s_ohool"yr
2013-2014:ohool yr
laoi“:z-z_m_¢i so»riool y}
2013-2014 school yr
la0'13§2o14-;chool yr
_2014~2015 school yr
lai_)i;t:zoi 5 sonool;r*|
2014--2015 school yr
`|201-4~:-2_0§<;0<;} j
v 2014--2015 schodyr
l_zi)i¢i~§oia Ho@rl _
_2014--20i5 school yi
2014~15 school yr
|2015-16 sohonr
2015-16 school yr
2015-16 school yr
2015-16 school yr
2015~16 school yr
2015~16 school yr
2015-16 school yr
2015-16 school yr
2013-15
2013-14 school yr
2015-16 school yr

 

2012-2016

$0.00 Remalning: $0.00

 

Made in Omce 2007 |or omceZOUT.ccm

X 00 3000 0 30~\0~\~0 ago §>00

x 200.~ 3003 0 30~\0<~0 ago §§

x 200 300 0 300~_0 0 ,_o:<_00_>_0§0~\0~: ago §>00
X 20~ 3000 0 30~\0<: 220 §>00

x 20 ~ 3000 0 30~\2\00 ago §§

X 20 0~.0 300 0 300th 0 30~\0\00 m200 §§
X 20 0.0 300 0 3000 0 000~\0~\0 ago §§
X 000 3000 0 20~\0<0 ago §§

X 2000 3000 0 30~\2\0 ago §§

x 000. 00.00~ 0 30~\0<0. ago §§

x 000 3000 0 30~\0\0 ago §>00

x 000§ 3000 0 30~\0~\0 2000 §§

X 000 3000 0 30~\0\0 ago §§

X 00~ 3000 0 §0~\0\0 ago §§

X 20 00 3000 0 30~\0~\~ 2000 §§

20 0 300 3003 0 30~\3\~ ago §§

X 200. 300~ 0 §\\0\» ago §§

20 0~.0 300 00.000`~ 0 30~\~§ ago §§

x 200. 300~ 0 30~\<~ ago §>00

X 000 3000 0 30~\00\0 ago §§

20 0.~ 300 3003 0 30~\-\0 220 §§

x 000§ 3000 0 30~\0<0 220 §>00

20 050 300 00.000@. 0 30~\2\0 220 §§

x 2004 3000 0 §0~\:\0 ago §§

X 2000 3000 0 30~\0\0 220 §§

20 ~ 300 00020800000 §0~\0\0 220 §§

X 20 0.~ 3000 0 30~\~\0 ago §§

Case 1:14-cv-06088-RA Document 29-2 Filed 12/05/18 Page 12 of 15

20 0~ 20 00 20 00 3000 0 3003 0 §0~>0_>_-000~000 000§0§000

 

 

Eou mu_"_"_O ._._<u 0._:0_._ _o>m._._. ..._._:oE< gmc

pcomo._n_-mdo~ 000_._005 ._o>>>m._

Case 1:14-cv-06088-RA Document 29-2 Filed 12/05/18 Page 13 of 15

000.0_0§

>< ><X><X

><><><><

200.0
000
00 0
000
000.
000
00 0
000
000
000.
200
20 0
200.0
200~.0
200.~
20 0
20 0
200
200
20 0
20 0.0
200~.0
20 0
200~.~
200.~
20 0.~
20000
000
200~0

oo.om

oo.om

oo.om
oo.om

OO.om

co.om

oo.om

Oo.Om

oo.om

oo.om

oo.om

3000
0 3000_0
3030
0 3000.0
3000
00.00000
00.00000
3000
0 300000
0 3000
300000
00.00000
3000
3000
00.00000
3000
0 _0000§00000000
300~_0
0 00.00~.0
0 3000_0
0 30000~
3000
0 000000
3000
00.00000
0 3030
0 00_000.0
3000.0
0 000000

WWUi-Vi-V)~'U}~Ui~Ui-WWW'U')~WWV)-'Ui-

'lh-'U)-i/}-Ui-Ui-W'{/)-'U')-'(/)-'U`l-'U')~'U'}~

000~\00\0
000~\~0\0
000~\0~\0
000~\00\0
000~\00\0
000~\~0\0
000~\0\0
000~\0~\0
000~\0~\0
000~\00\0
000~\00\0
000~\00\0
000~\0\0
000~\0\0
000~\~\0
000~\0\0
000~\0\0
000~\0~\0

002 ><0 00<0000~\§
000;<0 00<0000~\0~0

000~\0~\0
000~\00\0
000~\0\0
000~\0\0
000~\~\0
000~\-\~
000~\00\~
000~\~\~
000~\~0\0

~00000> wm000
000_0 00>00_
~0:_000> 0m000
~02_000> 0m0o0
~0:000> 0@000
000000.> 0m0o0
No:cmm> om000
~0:_000> 0w0o0
~0:000> 0@000
000_® 00>00_
N0:00m> 0w000
000_000> 0m0o0
No:cw.m> 0m000
00m_w cm>._m
000_® 20>00_
000_® cm>0m
000_® 000>00_
000_® cm>0m
000._® cm>._m
000._@ cm>0m
000._0 00>00_
00m_w 00>00_
000_® cm>0m
000_@ 00>00_
000_.0 cm>0m
000_® 00>00_
000_© _00>00_
000_® cm>0m
000_@ cm>0m

Case 1:14-CV-06088-RA Document 29-2 Filed 12/05/18 Page 14 of 15

><

><><><><

000 0
000 0
000.
000
000.
000 0
00000.
000
000
0000.
0000.0
000
000
00 0
0000.0
000
000.
0000.0
000
000.0
000

000
00 0
000
000.

000.0
000

oo.om
OQ.Om

Oc.om

oo.om
oo.om

O0.0m

oo.om
Oo.om

oo.cm
oo.om

oo.om

mm

oo.ooo`~
Oo.oom
codon
oo.oo~
oo.oo¢
OQ.OQN
00.00¢0~
Oo.OOm
oo.oov
oo.ooo_0
00.000
O0.00QJ
oo.oom_0
O0.00¢
oo.ooo_0
oo.oom
oo.oom.0
oo.oo~
oo.omw
oo.OoN`H
OO.omw€
oo.oov
00.00000
oo.oo~€
00.00000
oo.oo¢
oo.ooN
OQ.OQO`N
00.00N00

0
0
0
0
0
0
0
0
0
0
0
0
0
0
0
0
0
0
0
0
0
0
0
0
0
0
0
0
0

0000\00\0
_000_0 000.000000\0\0

0000\0\0
0000\0\0
0000\0\0
0000\0\0

0000:_000¢0¥00~\0\0

0000\00\0
0000\00\0
0000\00\0
0000\00\0
0000\00\0
0000\00\0
0000\0\0
0000\0\0
0000\00\0
0000\00\0
0000\00\0
0000\00\0
0000\00\0
0000\00\0
0000\00\0
0000\0\0
0000\0\0
0000\00\0
0000\00\0
0000\00\0
0000\00\0
0000\00\0

0¢:_000> wm0o0
00.~_® cm>._m
000_® cm>0m
00m_w cm>0m
000_® cm>0m
000_® cm>0m
000_® cm>0m
000_@ 00>00_
000_® cm>0m

0@:000> wm0o0
00m_w :0..>00_
000_® cm>._m

0@:00_0> wm0o0
000_® cm>0m_

00:000> om0o0
000_® =0>00_

00:500> mm000
000_@ 00>00_

No:cwm> wm0o0
000_® :0>0m

0¢:_000> wm0o0
000_@ cm>._m

0w:_00m> wm0o0
000_® 00>00_

0w:c0m> wm0o0
000_@ 00>00_
000_0 cm>0m

005_000> wm0o0

00_0_® cm>0m

00.000.000 0 ._Eo» sz_~_~_:u

Case 1:14-CV-06088-RA Document 29-2 Filed 12/05/18 Page 15 of 15

000.0 00.00 0 00_0000 0 0000\0\00 000_000> 00000
00.000\0 0 000000.000000000\0\0 000_@ 00>00_
00.00000 m 0_000,0000 oawovmg~\b 000_® 00_0>00_
000 00.0000 0 0000\0\00 000_@ 00>00
000. 00.000 0 0000\0\00 0006 00>00
000 0 00.00 0 00.00000 0 0000\0\00 000000> 00000
000 00.00 0 00.000_0 0 0000\00\00 000_@ 00>00_
00 0 00.00 0 00.0000 0 0000\00\00 000_000> 00000
2000. 00.000 0 0000\00\00 000_@ 00>00_
000. 00.000 0 0000\00\00 000_@ 00>00
000 00.0000 0 0000\00\00 000_@ 00>00
00 0 00.00 0 00.00000 0 0000\00\00 000_000> 0002
200.0 00.00 0 00.000_0 0 0000\00\00 000_@ 00>00
000 00.0000 0 0000\00\00 000_0 00>00
20 0 00.000 0 0000\0\00 000_@ 00>00
000. 00.000 0 0000\0\00 000_00 00>00
000 0 00.00 0 00.00000 0 0000\0\00 000000> 00000
000. 00.000 0 0000\0\00 000_@ 00>00
000.0 00.00 0 00.000.0 0 0000\00\0 000_000> 00000
00000 00.000 0 0000\00\0 000_@ 00>00
0000. 00.000 0 0000\00\0 000_0 00>00
200. 00.000 0 0000\00\0 000_@ 00>00
000 00.00 0 00.000 0 0000\00\0 000_000> 00000
200. 00.000 0 0000\00\0 000_@ 00>00
000 00.0000 0 0000\00\0 000000> 00000
000 00.00 0 00.0000 0 0000\00\0. 000_000> 00000
000 0.0 00.00 0 00_0000 0 0000\00\0 000_0 00>00

